Citation Nr: 0316441	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-16 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entlitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Seattle, Washington.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial noncompensable 
evaluation assigned for left ear hearing loss.


REMAND

Upon its initial review of the file, the Board undertook 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  Specifically, the Board requested an 
additional audiometric evaluation.  Review of the file 
indicates that the examination was conducted in March 2003 
and the report has been associated with the claims file.  
Although a waiver of the right to initial review of new 
evidence by the agency of original jurisdiction (AOJ) was not 
required at the time that the Board requested the 
examination, it is now required.  See Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2)).  
By letter dated in June 2003, the Board advised the veteran 
of the existence of new evidence and advised him of his 
options to either request that his appeal be remanded to the 
AOJ for inital consideration of the new evidence or to waive 
the right to initial review of the new evidence by the AOJ.  
Since the Board sent the correspondence, the Accredited 
Representative has submitted a VA Form 646 and a Written 
Brief Presentation, both dated in June.  Neither of these 
documents expressly waives the veteran's right to initial 
review of the new evidence by the AOJ.  The Board, therefore, 
has no alternative but to remand the matter to the RO for 
consideration of the new evidence.

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should adjudicate the issue 
of entitlement to initial compensable 
evaluation for left ear hearing loss.  
The RO should consider all evidence of 
record, including the evidence added 
to the record since the April 2002 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations pertaining to the claims 
currently on appeal.  A reasonable 
period of time for a response should 
be afforded.  

Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the appellant until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




